ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Synkera Technologies, Inc.                      )     ASBCA No. 59104
                                                )
Under Contract No. N68335-05-C-0304             )

APPEARANCE FOR THE APPELLANT:                         Mr. Brian L. Sperry
                                                       Vice President & Chief Financial Officer

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Carol L. Matsunaga, Esq.
                                                       Senior Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

      The parties have settled this appeal as a result of Board-assisted mediation.
Accordingly, the appeal is dismissed, with prejudice.

      Dated: 23 July 2015

                                          ...
                                                                        •       """""   t
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59104, Appeal of Synkera
Technologies, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals